DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 7 January 2022 have been entered. Claims 1-4 and 9 are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection set forth in the Non-Final Office Action mailed 8 October 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (US 2017/0229686 A1) in view of Hosokawa et al. (WO 2013031669 A1) (provided in the Information Disclosure Statement filed by Applicant on October 17, 2019) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Takasu discloses a secondary battery 1 having a case 10, an electrode body housed inside the battery case, and terminal members 50 and 60 corresponding to the negative and positive terminals, respectively [0042]. Takasu further discloses wherein the negative electrode terminal 50 includes an external member 57 (an external terminal) with an extending portion insertion hole 57c, through which an extending portion 54 of the current collector is inserted (Fig. 3, [0049]).  The insertion hole 57c is coaxial along axis AXE with a case insertion hole 13k of the case lid member 13 (Fig. 4, [0051]).
The negative terminal is further comprised of internal portions, current collector portion 52 and an extending portion 54 that extends from the current collector 52 to the outside of the battery case 10 (a shaft portion inserted through the case-penetrating hole and the member-engaging hole from an interior of the battery, [0048]). A distal end portion of the extending 54 has a cylindrical shape and is a portion to be riveted, 55a [0048]. The portion to be riveted at the distal end is deformed into a shape like an umbrella that expands outwardly by riveting, thereby becoming the river portion 55. In particular, the rivet portion expands to annually cover an insertion hole surrounding portion 57d around the extending portion [0054]. The negative external terminal further comprises a riveting seat portion 57b which is welded to the rivet portion 66 by laser beams [0057]. As shown in Figs. 4-6, four weld beads 56 are formed in an outer peripheral portion 55p to allow electrical conduction between the external member and the rivet portion 55 [0057]. Takasu therefore reads on the claim limitation:

“A battery (secondary battery 1) comprising:
a battery case (battery case 10);
an external terminal (external terminal 57); and
an internal terminal (current collector member 51), wherein:
the battery case includes a case-penetrating hole (case insertion hole 13k);
the external terminal includes a member-engaging hole (extending portion insertion hole 57c) and is stacked on an outside of the battery case so that the member-engaging hole and the case-penetrating hole align with each other (aligned along axis AXE in Fig. 4);
the internal terminal is stacked on an inside of the battery case; and
the internal terminal includes: a shaft portion inserted through the case-penetrating hole and the member-engaging hole from an interior of the battery (extending portion 54); and
a fastening portion fastened to a circumferential periphery  of the member-engaging hole at a tip end of the shaft portion (riveted portion 55).”

Takasu further teaches that the disclosure is explained with weld beads formed like scattered dots arranged to be separated from each other by 90 degrees in the circumferential direction, but notes that a continuous bead, in which the weld beads are continuous, may be formed [0080]. The weld beads are formed across a periphery 55p of the rivet portion 55 (Fig. 5). Takasu also teaches that in forming the weld beads, heat is transferred to parts of the recessed-shaped seat portion holder 81 and thus, the resin recessed portions 81c are provided to prevent deterioration of the directly lower parts 81d [0061].
Takasu fails to teach wherein the welding portions are continuous welding portions and the welding portions further have length K1 along the weld line and a width K2 along a direction perpendicular to the weld line, and the length K1 is at least 1.5 times longer than the width K2.

Hosokawa teaches a battery having a pair of terminals with a joint portion consisting of a caulked portion and a welded portion by high energy ray (Pg. 1, lines 10-12). The terminals are external to the battery and penetrate a sealing plate (Pg. 9, lines 361-365, Figs. 1A-1B). Hosokawa further teaches that the external terminal 18 may be connected to the connection terminal 13 by spinning caulking on the tip end of the connection terminal which expands the tip end diameter radially outward (Pg. 10, lines 405-420, Fig. 3). Hosokawa further teaches laser welding of the connection terminal and the external welding after the spinning caulking (Pg. 12, lines 462-478). The welding forms four welding regions 21 through 24 with welding spots 21a-21c through 24a-24c arranged at symmetrical positions around the circumferential periphery of Figs. 6A-6D, which is preferable to prevent weakening of the caulking part and produces a strong welding region (Pg. 13, lines 576-591). 
Hosokawa further teaches that welding spots making up a welding region may be expanded to include additional spots, but notes that, if the welding region is too large, the mechanical strength of the joint becomes insufficient (Pg. 13, lines 582-591). Thus, Hosokawa discloses a result-effective variable, namely the welding region area, which is defined by a welding region length, herein referred to as K1, and welding region width, herein referred to as K2. Hosokawa appears to disclose in Figs. 6A-6D that the length of the welding regions, K1, is greater than the width of the welding regions, K2. The examiner notes that, although the drawings are not specified to be to scale and thus cannot read on any specific proportion requirements, as per MPEP § 2125, it would be obvious to one of ordinary skill in the art to look to the drawings as a starting point to optimize the proportions of the length and width of the welded regions.
It would be obvious to one of ordinary skill in the art to substitute the welding method resulting in the weld beads of Takasu with the welding method resulting in the welding regions of Hosokawa such that the welding regions have a welding length longer than a welding width with a reasonable expectation of success in forming a suitable battery terminal that may further prevent deformation of the caulking part and in securely welding the external terminal to the caulking part. It is obvious to one of ordinary skill in the art to use a known technique to improve similar devices (methods, or products) in the same way with a reasonable expectation of success. 
It would additionally be obvious to one of ordinary skill in the art to modify the welded regions of Modified Takasu such that the size of the welding region, in particular its length and width, is optimized with respect to mechanical strength. It is obvious to one of ordinary skill to 
“the fastening portion and the external terminal include at least one continuous welded portion welded along a weld line (weld spots continuously welded along a weld line) set across a periphery of the fastening portion (periphery of rivet portion 55p); and
the at least one continuous welded portion has a length K1 along the weld line and a width K2 along a direction perpendicular to the weld line, and the length K1 is at least 1.5 times longer than the width K2” 
because the welded beads, although individually pulsed, form a continuous weld line and thus a continuous welded portion.

 Regarding claim 2, Modified Takasu meets the claim limitations of the battery of claim 1 as set forth above. Hosokawa further discloses that the length of the weld portion external to fastening portion (the caulking portion) may be extended with additional spots of welding, as discussed above. Hosokawa further discloses wherein a portion of the welded portion is provided external to the fastening portion. Modified Takasu fails to provide details regarding the proportion of the external welded portion to the internal welded portion with respect to the fastening portion and particularly does not disclose a portion of the welded portion that is 
As noted above, Hosokawa further that welding spots making up a welding region may be expanded to include additional spots, but notes that, if the welding region is too large, the mechanical strength of the joint becomes insufficient (Pg. 13, lines 582-591). The welding region, which is comprised of the welded regions internal and external to the fastening portion, as shown in Figs. 6A-6D of Hosokawa, is thus a result-effective variable with the result being mechanical strength. The welding region is defined by the welding region length, K1 and welding region width, K2, so the result-effective variable is provided by the two variables, K1 and K2. 
It would be obvious to one of ordinary skill in the art to modify the welded region area external to the welding region of Modified Takasu such that the size of the welding region, in particular its length and width external to the fastening member, is optimized with respect to mechanical strength. It is obvious to one of ordinary skill to optimize through routine experimentation with respect to a result-effective variable (result of mechanical strength varying with weld region size) such that the welded portions of Modified Takasu provided external to the fastening portion have a length along the weld line at 25least 2.5 times longer than a portion of the welded portion that is provided internal to 22Your Ref.: Q248644Our Ref.:TY18-121USthe fastening portion. See MPEP § 2144.05(II).
Modified Takasu therefore reads on the claim limitation “wherein a portion of the at least one continuous welded portion that is provided external to the fastening portion has a length along the weld line at least 2.5 times longer than a portion of the at least one continuous welded portion that is provided internal to the fastening portion.”

Regarding claim 3, Modified Takasu meets the claim limitations of the battery of claim 1 as set forth above. Modified Takasu further discloses wherein the battery includes at least two or more of the welded 5portions and adjacent welded portions are circumferentially spaced from each other (Hosokawa, Figs. 6A-6D). Modified Takasu therefore reads on the claim limitation “wherein the at least one continuous welded portion includes at least two or more of the continuous welded portions; and adjacent welded portions are circumferentially spaced from each other.”

Regarding claim 4, Modified Takasu meets the claim limitations of the battery of claim 1 as set forth above. Modified Takasu accordingly discloses that the weld beads 56 are formed across the outer and inner edge of the periphery of the riveted portion 55, as depicted in Figs. 4 and 5. The welded portion extends to include an inner edge of the fastening portion, which is radially outward from the axis AXE of the member-engaging hole (Fig. 5). Modified Takasu therefore reads on the claim limitation “wherein the at least one continuous welded portion include an inner edge of the fastening portion, the inner edge being located radially outward of the member-engaging hole when viewed axially along the shaft portion.”

Regarding claim 9, Modified Takasu meets the claim limitations of the battery of claim 1. Modified Takasu accordingly discloses wherein the fastening portion, rivet 55 is formed in an umbrella shape where a center portion of the fastening portion is raised from an edge portion of the fastening portion, as depicted in Fig. 4 of Takasu. Modified Takasu therefore reads on the claim limitation “wherein the fastening portion is an umbrella shape where a center portion of the fastening portion is raised from an edge portion of the fastening portion.”

Response to Arguments
 Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed toward the teachings of primary reference, Kajiwara including Kajiwara allegedly teaching away from the combination with secondary reference Hosokawa to arrive at the claimed welding limitations in claim 1. However, the rejection set forth in this Office Action and necessitated by Applicant’s amendments does not include Kajiwara and thus, Applicant’s arguments directed to the teachings of Kajiwara are moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728